Opinion issued July 2, 2007









In The
Court of Appeals
For The
First District of Texas



NO. 01-04-01232-CV
NO. 01-04-01233-CV
NO. 01-05-00124-CV
NO. 01-05-00126-CV
NO. 01-05-00127-CV



ERICKA SHANETTE COLBERT, Appellant

V.

DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee



On Appeal from the 314th District Court
Harris County, Texas
Trial Court Cause Nos. 1996-43960, 2002-25084,
2004-03601J, 2003-04414J, & 2003-14864



OPINION DISSENTING FROM DENIAL OF EN BANC REVIEW


	I would grant en banc review to reconsider our holding in this case and in
Cervantes-Peterson v. Texas Department of Family & Protective Services, 221
S.W.3d 244 (Tex. App.--Houston [1st Dist.] 2006, no pet.), and its other progeny in
light of In re J.F.C., 96 S.W.3d 256 (Tex. 2003).  See Tex. R. App. P. 41.2 (en banc
reconsideration disfavored "unless. . . extraordinary circumstances require en banc
consideration").


							Evelyn V. Keyes
							Justice 

A majority of the en banc court voted to deny the motion for en banc reconsideration. 

The en banc court consists of Chief Justice Radack and Justices Taft, Nuchia,
Jennings, Keyes, Alcala, Hanks, Higley, and Bland.

Justice Alcala, dissenting from the denial of en banc reconsideration, joined by
Justice Jennings.

Justice Keyes, dissenting from the denial of en banc reconsideration.